DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 contains a typographic error in which the first line of the claim is missing.  Appropriate correction is required.
Applicant is advised that should claim 9 be found allowable, claims 12 and 17 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 28, 70.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-11, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "said pool" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "said bottom surface" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "said top surface" in lines 1-2 and 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "said top surface" in lines 2, 3, and 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "said opening" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "said opening" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "said central portion" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "said central portion" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "said opening" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "said central tube portion" in lines 2 and 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "said central portion" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "said openings" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 9, 11-13, 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GADAS (US 2017/0231283).
Gadas teaches a device for smoking and vaporizing tobacco and inhalation materials comprising a body including a bottom portion (para. 0054), a core portion (101, 201), and a slide portion (para. 0112); a bowl connected to said body (para. 0036); and a housing connected to said core portion to hold a central processing unit, a transmitter, a memory unit, a battery operably connected with one another, said central processing including a software configured to control dosage, temperature, length of inhaling, where operational signals are initiated, transmitted, stored, processed, and managed via a wire network and at least one circuit, said housing holding a mother board cooperable with said central processing unit with a software configured to control dosage, temperature, length of inhaling, wherein said central processing unit is operably connected to said transmitter adaptable to receive wireless signals (para. 0055).
Regarding claim 3, Gadas teaches said slide portion (see figure 2A) presents a rectangular plate having a first end, a second end, side edges, and a pair of openings formed at said first end, wherein said opening is used to receive said bowl (para. 0057).  
Regarding claim 4, figure 4 shows said bottom portion includes a first end, a second end, side edges, and side walls, said bottom portion presenting a generally rectangular configuration.  
Regarding claim 9, figure 9 shows said bowl includes a bottom portion having a central part and a radial rim extending outwardly.  
Regarding claim 11, figure 9 shows a bowl portion defined on the top of said central tube portion, said bowl portion formed by a peripheral side wall surrounding the end of said central tube portion wherein oils to be heated fill the voids defined between said peripheral side wall and said central tube portion extending to a central opening 3fluidly connected with said central portion to allow fumes to enter said device to be inhaled by the user.
Regarding claim 12, figure 9 shows said bowl includes a bottom portion having a central part and a radial rim extending outwardly from said central part to define a radial notch to secure said slide portion.
Regarding claim 13, figure 9 shows said bowl includes a base plate and a concave top extending to a central tube portion.  
Regarding claim 14, figure 18A shows a bowl portion defined on the top of said central tube portion, said bowl portion formed by a peripheral side wall surrounding the end of said central tube portion wherein oils to be heated fill the voids defined between said peripheral side wall and said central tube portion extending to a central opening fluidly connected with said central portion to allow fumes to enter said device to be inhaled by the user.  
Regarding claim 16, Gadas teaches said bowl is formed from at least one of metal, and heat resistant materials (para. 0036).  
Regarding claim 17, figure 9 shows said bowl includes a bottom portion having a central part and a rim extending outwardly from said central part to define a radial notch to secure said slide portion.  
Regarding claim 18, figure 9 shows a concave side extending to a central opening extending to a central channel defined in said central part wherein oils to be heated in said central opening fill said channel to allow fumes to enter said device to be 4inhaled by the user.  
Regarding claim 19, Gadas teaches said bowl includes magnets to magnetically connect with respective metal or any other nonmagnetic elements defined in said slide portion to form secure connection between said slide portion and said bowl (para. 0027, 0052).  

Allowable Subject Matter
Claims 2 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, prior art does not teach or suggest the bottom portion includes a bottom surface and a top surface wherein the width of said top surface is wider than the width of said bottom surface whereby said top surface further presents a pool defined therein to form a depth and a bottom of said pool, said pool presenting a first meshed surface comprised of a first multitude of cavities and said bottom surface of said core portion presenting a second meshed surface comprised of a second multitude of cavities with a channel defined in said core portion presenting a collector and a passage extending from said collector to complement with an outlet of said top surface of said bottom portion as said core portion covers said bottom portion to cover said pool thereby allowing a user to inhale fume as the fume is cooled while passing through said meshed surfaces of said pool and escaping through said channel.  
Regarding claim 15, prior art does not teach or suggest said bowl presents a gradient thickness of sides wherein at least one of said sides is thicker than the other of said sides to manipulate and control temperature of the oil heated inside said bowl.  

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SZEWCZYK whose telephone number is (571)270-5130. The examiner can normally be reached Mon-Fri 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA SZEWCZYK/           Primary Examiner, Art Unit 1741